DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 1-5, 7-14, 17-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1) in view of Sharma et al. (Per-VM page cache partitioning for Cloud Computing Platforms).

As to claim 1, Sundararajan teaches a system (Fig. 14), comprising:
a processor used to run an application (processors 872; Fig. 14);

a programmable memory assistance circuit (FPGA) configured to accelerate the memory service request for the application (For application-specific … FPGA; col. 11, lines 12-16 and col. 3, lines 48-67).
Sundararajan does not teach wherein the memory service request issued by the application comprises a memory barrier service that comprises an application isolation operation for preventing the application from accessing a second cache memory associated with other applications running on the system.
However, Sharma teaches the memory service request issued by the application comprises a memory barrier service that comprises an application isolation operation for preventing the application from accessing a second cache memory associated with other applications running on the system (each VM gets its own page cache, the hypervisor can provide better performance isolation across VMs; abstract and page 1, right column, 3rd paragraph; Each VM has its own, private, hypervisor page cache, which unencroachable by other VMs. This separation provides performance isolation and QoS control for the VMs; page 4, section III, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sharma to the system of Sundararajan because Sharma teaches a method to overcome the problem of one application impact performance of other co-located applications, thus, improve the performance of the system (abstract).

As to claim 2, Sundararajan as modified teaches a third cache memory coupled to the processor, wherein the application issues an additional memory service request to the third cache memory, and wherein the memory service request and the additional memory service request are different types of memory service requests; and an additional programmable memory assistance circuit configured to accelerate the additional memory service request for the application (see Sundararajan: caches are fixed general purpose caches which are not tailored to a specific application to be executed 

As to claim 3, Sundararajan does not teach wherein the first cache memory comprises a cache of a first level, and wherein the third cache memory comprises a cache of a second level different than the first level.
However, Sundararajan teaches there are multiple levels of caches in the system (col. 19, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sundararajan could implement the cache memory comprises a cache of a first level, and wherein the additional cache memory comprises a cache of a second level.

As to claim 4, Sundararajan does not teach an additional processor used to run an additional application; third cache memory coupled to the additional processor, wherein the additional application issues an additional memory service request to the third cache memory; and an additional programmable memory assistance circuit configured to accelerate the additional memory service request for the additional application.
However, Sundararajan teaches there are multiple processors and multiple caches and cache levels in the system (col. 19, lines 3-16). Sundararajan further teaches the invention could be apply to any applications. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teaching of Sundararajan in claim 1 could also apply to the above limitations since both are directed to the same method to more than one application.

As to claim 5, Sundararajan teaches wherein the memory service request issued by the application comprises a memory movement service for moving data from the first cache memory to another location in the system (col. 4, lines 10-36 and read/write requests; col. 10, lines 1-16).

As to claim 6, Sundararajan teaches wherein the memory movement service comprises a memory prefetch operation for retrieving data blocks with a size determined by the application (prefetch instruction; col. 17, lines 44-67).
As to claim 7, Sundararajan does not teach wherein the memory barrier service monitors and controls access to the first cache memory. 
However, Sundararajan teaches multiple types of memory service requests are supported by the system (read, write; col. 10, lines 14-16, prefetch; col. 17, lines 45-48, mmul(), updateMatrix(); col. 14, lines 25-27).
Sharma teaches each VM has its own cache page, thus, the system must include a service to monitor and control access the first cache memory so other VMs can’t access other VMs’ cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sundararajan, with given teaching above by Sharma, could also include/support the memory service request issued by the application comprises a memory barrier service for monitoring and controlling access to the cache memory.

As to claim 9, Sundararajan teaches wherein the memory service request issued by the application comprises a memory maintenance service for governing policies for the first cache memory (The iteration control logic; col. 16, lines 5-18).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1) in view of Sharma et al. (Per-VM page cache partitioning for Cloud Computing Platforms) further in view of Steely, Jr. et al. (US 2013/0339621 A1).

As to claim 10, Sundararajan does not teach wherein the memory maintenance service comprises setting a cache replacement policy for determining data priority when memory access conflicts arise at the first cache memory.
However, Steely teaches setting a cache replacement policy for determining data priority when memory access conflicts arise at the cache memory (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Steely to the system of Sundararajan because Steely teaches a method to efficiently manage data in cache based on priorities assigned to data, thus data with high access frequency will have higher priority, thus minimize the number of times the system has access memory or hard disk.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1) in view of Sharma et al. (Per-VM page cache partitioning for Cloud Computing Platforms) further in view of Yoo et al. (US 2016/0321176 A1).

As to claim 11, Sundararajan does not teach wherein the memory service request issued by the application comprises a memory computation service for performing computations on data stored at the first cache memory.
However, Yoo teaches the memory service request issued by the application comprises a memory computation service for performing computations on data stored at the cache memory (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yoo to the system of Sundararajan because Yoo teaches a method for caching data based on pattern maching of cache data, thus, enable the system to access data more quickly.

As to claim 12, Sundararajan as modified by Yoo teaches wherein the memory computation service comprises a matching operation for comparing the data stored at the cache memory to a predetermined pattern (paragraph [0042]).

Allowable Subject Matter
Claims 13-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 13-20 are allowed.
Claims 1-7 and 9-12 are rejected under the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bendapudi et al. (US 2013/0097680 A1) teaches a cache service eliminate the need for applications to manage their own cache tier. The multi-tenant cache service creating multiple named cached in a cache cluster and mapping each tenant’s cache to a named cache in the cluster, and each named cached is assigned to a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 17, 2022